1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   DENISE ALLEN,                                    ) Case No.: 1:19-CV-01720 LJO JLT
                                                      )
12                Plaintiffs,                         )
                                                      ) ORDER AFTER NOTICE OF SETTLEMENT
13      v.                                            )
                                                      ) (Doc. 5)
14   ONE MAIN FINANCIAL et al.,                       )
                                                      )
15                Defendants.                         )
                                                      )
16                                                    )
                                                      )
17
18           The parties report that they have settled the matter and indicate they will seek dismissal of the

19   action soon. (Doc. 5 at 1) Thus, the Court ORDERS:

20           1.       The stipulation to dismiss the action SHALL be filed no later than March 20, 2020;

21           2.       All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court imposing

23   sanctions, including the dismissal of the action.

24
25   IT IS SO ORDERED.

26      Dated:       January 16, 2020                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27
28
